NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-3983-18T2

RICHARD BRYANT,

          Appellant,

v.

NEW JERSEY DEPARTMENT
OF CORRECTIONS,

     Respondent.
____________________________

                   Submitted September 21, 2020 – Decided November 30, 2020

                   Before Judges Hoffman and Smith.

                   On appeal from the New Jersey Department of
                   Corrections.

                   Richard Bryant, appellant pro se.

                   Gurbir S. Grewal, Attorney General, attorney for
                   respondent (Jane C. Schuster, Assistant Attorney
                   General, of counsel; Beonica A. McClanahan, Deputy
                   Attorney General, on the brief).

PER CURIAM
      Richard Bryant (appellant), an inmate at South Woods State Prison,

appeals an April 1, 2019 New Jersey Department of Corrections (DOC) decision

finding him guilty of prohibited act *.004, fighting with another person,

N.J.A.C. 10A:4-4.1(a), and imposing sanctions. We affirm for the reasons set

forth below.

                                     I.

      On March 23, 2019, appellant was charged with fighting. The DOC

investigated the next day. Appellant’s request for substitute counsel was

granted, and the DOC adjourned the hearing once to permit appellant to obtain

and view video footage from a security camera. At the March 29 hearing, the

DHO reviewed written reports from the corrections officers and a DOC medical

report, as well as statements from the appellant and three inmates. After the

hearing, the disciplinary hearing officer (DHO) found appellant guilty of

fighting.   The DHO recommended sanctions of ninety days administrative

segregation, sixty days loss of commutation time, and fifteen days loss of

recreational privileges.   The DOC issued a final decision imposing the

recommended sanctions on April 1, 2019.




                                                                     A-3983-18T2
                                     2
                                       II.

      Corrections Officers Brown and Homan heard a commotion coming from

the left side of B-wing. When they entered the wing, the two officers witnessed

appellant and another inmate, Metts, exchanging closed-fist punches.         The

officers called code 33 on their radios and ordered the inmates to stop fighting.

After the two men ceased fighting, the officers handcuffed them and escorted

them from B-wing.       A medical exam immediately afterwards revealed no

injuries to either inmate.

      At the hearing, the three inmates, Feneque, Armentrout, and Williams,

each offered written statements. indicating they saw no punches thrown or

exchanged by appellant and Metts. Appellant indicated in his statement he only

argued with Metts - there was no fight. According to the record before us, a

prison security camera recorded the subject events from E-wing, as the B-wing

camera apparently was inoperable. The DHO found the video footage "unclear,"

but that it showed "some sort of incident occurring and others watching." The

DHO offered appellant the opportunity to confront and cross-examine his

accusers, Officers Brown and Homan, but appellant declined.

      The DHO found appellant guilty of fighting Metts and recommended

sanctions. The DOC issued a final decision adopting the recommendations of


                                                                         A-3983-18T2
                                       3
the DHO.     This appeal followed, with the appellant raising the following

arguments:

                               POINT I
                     APPELLANT SHOULD NOT HAVE
                         BEEN FOUND GUILTY

                              POINT II
                   THE HEARING OFFICER RELIED ON
                    CUSTODY STAFF'S WORD OVER
                        INMATES' AND OTHERS

                                       III.

      Our role in reviewing the decision of an administrative agency is limited.

In re Taylor, 158 N.J. 644, 656 (1999); Figueroa v. N.J. Dep't of Corr., 414 N.J.

Super. 186, 190 (App. Div. 2010). We will not upset the determination of an

administrative agency absent a showing that it was arbitrary, capricious, or

unreasonable; that it lacked fair support in the evidence; or that it violated

legislative policies. Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)

(citing Campbell v. Dep't of Civil Serv., 39 N.J. 556, 562 (1963)).

      We have also noted that the Legislature has provided the DOC with broad

discretion in all matters regarding the administration of a prison facility,

including disciplinary infractions by prisoners. Russo v. N.J. Dep't of Corr., 324
N.J. Super. 576, 583 (App. Div. 1999). Therefore, we may not vacate an

agency's determination because of doubts as to its wisdom or because the record

                                                                          A-3983-18T2
                                        4
may support more than one result. De Vitis v. N.J. Racing Comm'n, 202 N.J.

Super. 484, 489-90 (App. Div. 1985).

      However, "although the determination of an administrative agency is

entitled to deference, our appellate obligation requires more than a perfunctory

review." Figueroa, 414 N.J. Super. at 191 (quoting Blackwell v. Dep't of Corr.,

348 N.J. Super. 117, 123 (App. Div. 2002)). We are not "relegated to a mere

rubber-stamp of agency action," but rather we must "engage in careful and

principled consideration of the agency record and findings." Williams v. Dep't

of Corr., 330 N.J. Super. 197, 204 (App. Div. 2000) (citations omitted).

      A prison disciplinary proceeding "is not part of a criminal prosecution and

thus the full panoply of rights due a defendant in such a proceeding does not

apply." Avant v. Clifford, 67 N.J. 496, 522 (1975) (quoting Morrissey v.

Brewer, 408 U.S. 471, 480 (1972)). In Avant, our Supreme Court prescribed

limited due process protections due prisoners prior to their subjection to

discipline. Id. at 519 n.21. These protections include written notice of the

charges and timely adjudication; a hearing before an impartial tribunal;

representation, if requested, by counsel-substitute; a limited ability to call

witnesses and confront adverse witnesses; and a limited ability to present

documentary evidence. Id. at 525-30.


                                                                           A-3983-18T2
                                       5
      Post-hearing,

            a written statement of the fact-findings is given to the
            inmate by the hearing officer as to the evidence relied
            upon, decision and the reason for the disciplinary action
            taken unless doing so would jeopardize institutional
            security. The written statement also indicates the
            reason for refusing to call a witness or to disclose items
            of evidence whether it be for irrelevance, lack of
            necessity or the hazards presented in individual cases.

            [Id. at 533 (citation omitted).]

See also N.J.A.C. 10A:4-9.24(a). These limited procedural rights, initially set

forth in Avant, are codified in a comprehensive set of DOC regulations, N.J.A.C.

10A:4-9.1 to 9.28. DOC's regulations also require any "finding of guilt at a

disciplinary hearing be based upon substantial evidence that the inmate has

committed a prohibited act." N.J.A.C. 10A:4-9.15(a). "Substantial evidence

means such evidence as a reasonable mind might accept as adequate to support

a conclusion." Figueroa, 414 N.J. Super. at 192 (quoting In re Pub. Serv. Elec.

& Gas Co., 35 N.J. 358, 376 (1961)). When an error in fact finding by an

administrative agency is alleged, the scope of our review is limited. In re Taylor,

158 N.J. 644, 656-57 (1999). We are to decide only whether the findings could

reasonably have been reached on sufficient credible evidence present in the

record giving due regard to the ability of the fact finder to judge credibility and

where agency expertise is a factor to its expertise. Id. at 657.

                                                                           A-3983-18T2
                                        6
                                       IV.

       We are satisfied that appellant received all due process protections

required under New Jersey law. The DHO reviewed statements and reports from

seven witnesses, including appellant.         The DHO explicitly relied upon

statements contained in the uncontroverted written reports of the two corrections

officers who observed the fight. The DHO also noted that the video displayed

"some sort of incident occurring and others watching." We are also satisfied the

DHO, having the benefit of a complete record, including the officers’ reports,

witness statements, and the security video, had more than sufficient credible

evidence to support the guilty finding.

       Appellant argues the DHO erred in relying on the corrections officers over

the other witnesses. We decide only whether the findings could reasonably have

been reached on sufficient credible evidence present in the record giving due

regard to the ability of the fact finder to judge credibility. Taylor, 158 N.J. at

657.   Implicit in the DHO's decision is the finding that she evaluated the

competing statements of appellant and the inmates and found their statements

less credible and outweighed by the correction officers' statements. The DHO

noted in her written adjudication of disciplinary charge that appellant was

offered an opportunity to cross-examine the adverse witnesses and place their


                                                                          A-3983-18T2
                                          7
version of events in issue. He declined. We find no error in the credibility

determinations of the DHO.

      Appellant next argues that the security video did not show a fight. He

suggests Officers Brown and Homan could not have witnessed a fight that day

because none could be seen on the security video. We disagree. Brown and

Homan reported that they heard a commotion, then went into B-wing. When

they arrived there, they saw appellant fighting Metts. The DHO found the E-

wing security video footage "unclear". However, she was able to see on the

video other people watching whatever incident was taking place. The DHO's

video findings were not inconsistent with the officers' reports. The agency is

best positioned to understand the respective B-wing and E-wing prison layout

and security camera placement. We defer to agency expertise on the record

before us. Ibid.

      Finally, appellant argues the DHO should have assigned more weight to a

medical report showing appellant and Metts sustained no injuries attributable to

the fight. He argues this report, along with the inmate witnesses' statements and

the video, taken together, "should have counterbalanced" the written reports of

the corrections officers. We may not vacate an agency's determination because

of doubts as to its wisdom or because the record may support more than one


                                                                         A-3983-18T2
                                       8
result. De Vitis, 202 N.J. Super. at 489-90. We find the DHO had sufficient

credible evidence in the record before her to find appellant guilty of fighting.

Taylor, 158 N.J. at 657.     Any arguments not specifically addressed lack

sufficient merit to warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Affirmed.




                                                                         A-3983-18T2
                                       9